UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (X) ANNUAL REPORTPURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 3, 2011 OR ()TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-4339 GOLDEN ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Delaware 63-0250005 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification No.) One Golden Flake Drive Birmingham, Alabama 35205 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number including area code:(205) 458-7316 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title Of Class Name of exchange on which registered Common Stock, Par Value $0.66 2/3 NASDAQ Stock Market, LLC SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ()No (X) Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ()No (X) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes (X)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes () No () Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this form 10-K or any amendment to this Form 10-K. (X) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Act).(Check One) Large accelerated filer ()Accelerated filer ()Non-accelerated filer ()Smaller reporting company(X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ()No (X) State the aggregate market value of the voting common stock held by non-affiliates of the registrant as of November 26, 2010.Common Stock, Par Value $0.66 2/3 $20,602,162 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of July 29, 2011. Class Outstanding at July 29, 2011 Common Stock, Par Value $0.66 2/3 11,734,632 shares DOCUMENTS INCORPORATED BY REFERENCE Portions of the Annual Proxy Statement for the Annual Meeting of Stockholders to be held on September 22, 2011 are incorporated by reference into Part III. 2 TABLE OF CONTENTS FORM 10-K ANNUAL REPORT –2011 GOLDEN ENTERPRISES, INC. Page PART I. Item 1. Description of Business 4 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Security Holders 9 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A. Quantitative And Qualitative Disclosures About Market Risk 16 Item 8. Financial Statements and Supplementary Data 16 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 35 Item 9A(T). Controls and Procedures 35 Item 9B. Other Information 37 PART III. Item 10. Directors and Executive Officers and Corporate Governance 37 Item 11. Executive Compensation 37 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 37 Item 13. Certain Relationships and Related Transactions and Director Independence 37 Item 14. Principal Accountant Fees and Services 38 PART IV. Item 15. Exhibits and Financial Statement Schedules 38 3 PART I ITEM 1. – DESCRIPTION OF BUSINESS Golden Enterprises, Inc. (the “Company”) is a holding company which owns all of the issued and outstanding capital stock of Golden Flake Snack Foods, Inc., a wholly-owned operating subsidiary company (“Golden Flake”). The Company was originally organized under the laws of the State of Alabama as Magic City Food Products, Inc. on June 11, 1946.On March 11, 1958, it adopted the name Golden Flake, Inc.The Company was reorganized December 31, 1967 as a Delaware corporation without changing any of its assets, liabilities, or business.On January 1, 1977, the Company, which had been engaged in the business of manufacturing and distributing potato chips, fried pork skins, cheese curls, and other snack foods, spun off its operating division into a separate Delaware corporation known as Golden Flake Snack Foods, Inc. and adopted its present name of Golden Enterprises, Inc. The Company owns all of the issued and outstanding capital stock of Golden Flake Snack Foods, Inc. Golden Flake Snack Foods, Inc. General Golden Flake Snack Foods, Inc. (“Golden Flake”) is a Delaware corporation with its principal place of business and home office located at One Golden Flake Drive, Birmingham, Alabama.Golden Flake has been a premiere producer, marketer, and distributor of snack products in the Southeastern United States since 1923.The Company manufactures and distributes a full line of high quality salted snack items, such as potato chips, tortilla chips, corn chips, fried pork skins, baked and fried cheese curls, onion rings, and puff corn.Golden Flake also sells canned dips, pretzels, peanut butter crackers, cheese crackers, dried meat products, and nuts packaged by other manufacturers using the Golden Flake label. Raw Materials Golden Flake purchases raw materials used in manufacturing and processing its snack food products from various sources.A large part of the raw materials used by Golden Flake consists of farm commodities, most notably corn, potatoes and pork skin pellets, which are subject to precipitous change in supply and price.Weather varies from season to season and directly affects both the quality and quantity of supply available.Golden Flake has no control over the agricultural aspects and its profits are affected accordingly.The Company also purchases flexible bags or other suitable wrapping material for the storage, shipment, and presentation of the finished product to our customers. Distribution Golden Flake sells its products through its own sales organization and independent distributors to commercial establishments which sell food products in Alabama, Tennessee, Georgia, Mississippi, Louisiana, Kentucky, and South Carolina as well as parts of Florida, North Carolina, Arkansas, Missouri, Oklahoma, Virginia, Indiana, and Texas.The Golden Flake brand is well-known throughout the Southeast.The products are distributed to its customers by either company transportation or commercial carrier out of the Birmingham and Ocala plants. Golden Flake’s products are distributed to a wide variety of grocery store chains, discount stores, convenience stores, restaurants, and other outlets located in our marketing area. No single customer accounts for more than 10% of its total sales. 4 Competition The snack foods business is highly competitive.In the area in which Golden Flake operates, many companies engage in the production and distribution of food products similar to those produced and sold by Golden Flake.Most, if not all, of Golden Flake’s products are in direct competition with similar products of several local and regional companies and at least one national company, the Frito Lay Division of Pepsi Co., Inc., many of which are larger in terms of capital and sales volume than is Golden Flake.Golden Flake’s marketing thrust is aimed at selling the highest quality product possible and giving good service to its customers, while being competitive with its prices.Golden Flake constantly tests the quality of its products for comparison with other similar products of competitors and maintains tight quality controls over its products.The Company believes that one of its major advantages is the Golden Flake brand, which has been developed and enhanced throughout the history of the company and is now well known within the geographic area served by the Company.The Company continues to promote the Golden Flake brand through sponsorship agreements, billboard campaigns, advertising, and other efforts. Employees As of July 1, 2011, Golden Flake employed approximately 793 employees.Of these employees, 767 were full-time, while 26 were part-time.Approximately 451 employees are involved in route sales and sales supervision, approximately 205 are in production, and approximately 137 are management and administrative personnel. Golden Flake believes that the performance and loyalty of its employees are two of the most important factors in the growth and profitability of its business.Since labor costs represent a significant portion of Golden Flake’s expenses, employee productivity is important to profitability.The Company’s employees are not represented by any collective bargaining organization and the Company has never experienced a work stoppage.Golden Flake considers all of its employees to be a part of the “Golden Flake Family”. SEC Filings Under “SEC Filings” on the “Financial” page of the Company’s website located at www.goldenflake.com, links to the following filings are made available as soon as reasonably practicable after they are electronically filed with or furnished to the Securities and Exchange Commission (the “SEC”)”:the Company’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, Proxy Statement on Schedule 14A related to the Company’s Annual Shareholders Meeting, and any amendments to those reports or statements filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Act of 1934.You may also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549.You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC also maintains an Internet website located at http://www.sec.gov that contains the information we file or furnish electronically with the SEC. Environmental Matters In November 2009, Golden Flake completed the construction on a water treatment plant as an environmentally-friendly way to dispose of process water at the Birmingham plant.The project has allowed the Company to release this water into a neighboring creek which has improved the flow of water in the creek and has positively impacted the environment in the area surrounding the plant.This project has also helped to reduce expenses associated with sewer charges by the elimination of the disposal of process water through the public sewer system. 5 Significant Events The Company has recently achieved SQF (Safe Quality Food) Certification.This certification by the Safe Quality Food Institute provides third party assurance that the Company is meeting the highest industry standards for the delivery of safe quality food to the consumer throughout the food production, storage, and delivery processes.SQF certification is a high level of assurance that has been developed in response to the Global Food Safety Initiative and the Food Safety Modernization Act. 6 Executive Officers of Registrant And It’s Subsidiary Name and Age
